UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 1, 2011 AUDIOVOX CORPORATION (Exact name of registrant as specified in itscharter) Delaware 0-28839 (State or other jurisdiction of incorporation) (Commission File Number) 13-1964841 (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code (631) 231-7750 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of file following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(e)) Explanatory Note This amendment has been filed to include Item 9.01 disclosure as part of our Form 8-K filed on March 7, 2011 reporting under Items 1.01, 2.01, 2.03 and 7.01. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. The financial statements required by Item 9.01(a) of Form 8-K will be filed by amendment within 71 calendar days after March 7, 2011. (b) Pro Forma Financial Information. The pro forma financial information required by Item 9.01(b) of Form 8-K will be filed by amendment within 71 calendar days after March 7, 2011. Exhibit No. Description Press Release dated March 2, 2011, relating to Audiovox Corporation’s acquisition of Klipsch Group, Inc. and entry into the Credit Agreement (furnished with the Form 8-K filed on March 7, 2011). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, theregistrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AUDIOVOX CORPORATION (Registrant) Date: March 10, 2011 BY: /s/ Charles M. Stoehr Charles M. Stoehr Senior Vice President and Chief Financial Officer
